Citation Nr: 0939580	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-29 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran had active service from January 1951 to April 
1955, including service in the Korean War.  The Veteran died 
in July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision that 
denied service connection for the cause of the Veteran's 
death.  In January 2009 the case was remanded to the RO for 
further development.  


FINDINGS OF FACT

1.  The Veteran died in December 2004 at the age of 75; 
cardiopulmonary arrest due to sudden massive myocardial 
infarction was certified as the immediate cause of death; 
atherosclerotic cardiovascular disease with congestive heart 
failure and prior myocardial infarction was certified as the 
underlying cause of death and diabetes, hypertension, renal 
insufficiency and vascular dementia were certified as other 
significant conditions contributing to death. 

2.  The illnesses certified to cause or contribute to cause 
the Veteran's death did not become manifest in service or for 
many years thereafter, and no relationship between the 
Veteran's service and any of these illnesses has been 
established.   

3.  During his lifetime the Veteran had established service 
connection cold injury residuals; it is not shown that this 
disability caused his death, or contributed substantially or 
materially to cause his death.  



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.159(b) (2008).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  A December 2004 
letter from the RO generally explained what the evidence 
needed to show to substantiate the claim.  It also explained 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the appellant's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  A subsequent March 2009 letter 
provided more detail on the evidence necessary to 
substantiate the claim, noting that during his lifetime the 
Veteran had established service connection for frostbite of 
the bilateral feet and that, in order for the appellant to 
support her claim, she needed to submit or identify evidence 
that showed that a service-connected frostbit disability was 
the primary or contributory cause of death.  The letter also 
explained the evidence necessary to substantiate a claim for 
service connection for the cause of death based on a 
disability that was not service connected during the 
Veteran's lifetime.  In addition, the letter provided notice 
regarding criteria for assigning effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)).  

Although the notice provided did not fully conform to the 
specific requirements outlined by the Court of Appeals for 
Veteran's Claims (Court) in Hupp v. Nicholson, 21 Vet. App 
342 (2007), the appellant was not prejudiced by this lack of 
specificity.  She has shown through her contentions that she 
has actual knowledge of what needs to be established to 
substantiate her particular claim for service connection for 
the cause of death (i.e., that the Veteran's death was 
related to the service-connected bilateral frostbite).  Thus, 
the Board finds that the appellant was not prejudiced by the 
lack of more specified notice as it did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Additionally, the case was 
readjudicated by an April 2009 supplemental statement of the 
case after notice was provided.  The appellant is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way, and no further notice is required.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records, along with available VA 
and private medical evidence.  Additionally, a VA medical 
opinion pertaining to whether service-connected frostbite 
disability caused the Veteran's death was provided in March 
2009.  The appellant has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  For these reasons, the Board finds that 
the appellant is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service treatment records do not reveal any cardiovascular 
complaints or findings of cardiovascular pathology.  On April 
1955 separation examination the heart and vascular systems 
were found to be normal.  

A February 1956 rating decision awarded service connection 
for frostbite of the feet with minimal residuals, in view of 
a history of the feet having been frozen in Korea and a 
finding of residuals so soon after discharge.  A 10 percent 
rating was assigned effective April 20, 1955.  

A February 1957 VA discharge summary shows that the Veteran 
was hospitalized for seven days.  He was observed in the 
hospital and stated that he would vomit after every meal.  
After seven days he had stated that he had held down only two 
meals.  However, his weight indicated that there was no 
weight loss, suggesting that he had been able to hold down 
most of his food.  It was believed that the Veteran's 
problems had been precipitated by marital difficulties as he 
had been separated from his wife.  The final diagnosis was 
adult situational reaction, with regurgitation, precipitating 
stress marital difficulties, predisposition inadequate 
personality, degree of impairment, minimal, treated and 
improved.  

A May 1958 VA discharge summary shows that the Veteran was 
hospitalized for a month due to stress.  The discharge 
diagnosis was passive dependent character disorder, 
aggressive type.  

A May 1960 VA clinical record shows that the Veteran was 
treated for a ruptured varicosity.  He came into the 
emergency room after he was unable to control the bleeding 
from his left lower extremity.  Physical examination showed a 
puncture wound the diameter of a pea, from which blood was 
spurting when the ambulance arrived.  A pressure dressing 
with elastoplast was applied and the Veteran was directed to 
go home and stay in bed with his foot elevated.

A May 1985 hospital note shows that the Veteran was found to 
have significant lesions in the white matter of the brain 
which raised the possibility of cerebral multiple sclerosis, 
vasculitis or leukodystrophy.  

A June 1985 rating decision awarded non-service connected 
pension for pre-sensile dementia, finding that the Veteran 
was 100 percent disabled as a result of this disability.  A 
November 1986 rating decision awarded special monthly pension 
based on housebound status.  

A November 1997 VA progress note shows a diagnostic 
assessment of diabetes, improved.

Private medical records from January 1999 to August 2002 show 
ongoing medical treatment and evaluation.  Diagnostic 
impressions included status post sepsis, secondary to an 
infected cyst, diabetes, psychomotor retardation, probable 
sleep apnea, COPD, persistent smoker, possible renal 
insufficiency, congestive heart failure, ischemic 
cardiomyopathy, arteriosclerotic heart disease, 
arteriosclerotic cerebrovascular disease, small vessel type, 
right pontine cerebrovascular accident, atypical Parkinson's 
Disease, hypertension, history of acute myocardial 
infarction, nocturnal hypoxemia, pulmonary fibrosis, multiple 
sclerosis, dementia, possible early clubbing, history of 
colonic polyps, hiatal hernia with reflux and Barrett's 
esophagus and benign prostatic hypertrophy.   An October 2000 
discharge summary shows that the Veteran was hospitalized for 
four days with mild congestive heart failure.  

A July 1999 VA cold injury residual examination showed 
bilateral cold injury residuals, worse on the right than on 
the left.  The Veteran's foot discoloration, skin atrophy, 
hyperesthesia, numbness, hyperhydrosis and overpronation were 
consistent with residuals of cold injury and would not 
typically be associated with multiple sclerosis, Parkinson's 
disease or diabetic neuropathy.  

A January 2000 rating decision increased the rating for the 
Veteran's cold injury residuals to 30 percent for each foot 
effective June 9, 1998.  

A September 2000 VA examination produced diagnoses of 
bilateral cold injury residuals, progressive neurological 
disease, diabetes, varicose veins, peripheral vascular 
disease (with bilateral femoral bruits and some decreased 
pulses in the right lower extremity), recurrent hiatal hernia 
with gastroesophageal reflux, chronic constipation with 
hemorrhoids, restless leg syndrome and sleep apnea by 
history.  

A July 2001 VA progress note indicated that the Veteran had 
been seen by a neurologist several times and it had been 
determined that he did not have Parkinson's disease.  The 
Veteran's disease was deemed secondary to small vessel 
disease and the late effects of a cerebrovascular accident.  

A February 2002 VA progress note shows a diagnostic 
assessment of systolic hypertension.  A June 2002 VA progress 
note shows a diagnostic impression of peripheral edema. 

Treatment records from October 2002 to July 2004 show 
treatment at the Oxford Veteran's Home.  An October 2002 
admission history and physical noted that the Veteran was 
admitted from Lourdes Hospital with inability to care for 
himself and associated weakness secondary to multiple 
lacunars, strokes, dementia and frontal gait disorder and 
arteriosclerotic heart disease.  It was also noted that the 
Veteran suffered from diabetes, as well as hypertension and 
heart failure.  The Veteran had limited mobility secondary to 
frontal gait disorder and poor balance.  He walked with a 
walker and a cane.  Diagnostic impressions included multi-
infarct dementia with lacunar statement, nocturnal hypoxia, 
secondary to sleep apnea, coronary artery disease secondary 
to myocardial infarction, ischemic cardiomyopathy with 
congestive heart failure, hypertension, type II diabetes, 
arteriosclerotic cerebral vascular disease, benign prostatic 
hypertrophy, GERD, chronic renal insufficiency, stasis 
dermatitis and edema of the extremities and right renal cyst.  
It was also noted that the Veteran's past history was 
significant for bilateral leg edema venous stasis.  A July 
2004 discharge summary noted that the Veteran was treated for 
inability to care for himself and associated weakness, 
secondary to multiple lacunars, strokes, and that he also had 
dementia, frontal gait disorder and arteriosclerotic heart 
disease.  

 The Veteran's death certificate shows that he died on July 
[redacted], 2004.  Cardiopulmonary arrest due to sudden massive 
myocardial infarction was the immediate cause of death.  
Atherosclerotic cardiovascular disease with congestive heart 
failure and prior myocardial infarction was the underlying 
cause of death.  Other significant conditions contributing to 
death included diabetes, hypertension, renal insufficiency 
and vascular dementia.  

In a June 2005 statement the appellant indicated that she 
felt the Veteran's vascular condition, which contributed to 
his death, was significantly caused by his service-connected 
cold weather injuries.   

On her August 2005 VA Form 9 the appellant indicated that the 
Veteran incurred frostbite during his combat service in Korea 
with the 1st Battalion, 31st Infantry, 7th Infantry Division.  
He sustained the cold weather injuries after being left out 
on the battlefield.  For many years the frozen feet 
progressively became worse resulting in reliance on a scooter 
since 1985.  As a consequence of his immobility, circulatory 
problems ensued in both lower extremities further 
exasperating coloration, swelling and venous insufficiency.  
In this regard the appellant noted that private medical 
records showed that the Veteran had an inability to exercise 
with ankle and feet swelling and pulses difficult to 
ascertain.  Consequently, as a cardiovascular disease with 
congestive heart failure was a contributing factor to the 
Veteran's death, the appellant asserted that there was a 
causal connection between the Veteran's death and his service 
connected residuals of cold weather injuries.  

In a January 2009 statement the appellant indicated that VA 
had up to that point failed to acknowledge the Veteran's 
initial enlistment in the U.S. Army in 1951, instead 
indicating that he served only from January 1954 to April 
1955.  She enclosed a personnel record showing that he was 
with the 1st Battalion, 31st Infantry, 7th Infantry Division in 
1952.    

In a March 2009 statement the appellant indicated that it was 
during this earlier period of service that he sustained his 
cold weather injuries.  He suffered from vascular conditions 
rated by VA as 60 percent disabled and was a severely 
disabled Veteran.  The appellant asserted that the Veteran's 
service connected disability had the effect of contributing 
to, and hastening, his death.  

In a March 2009 VA medical opinion a VA nurse practitioner 
noted that she had reviewed the Veteran's claims file.  The 
Veteran had had many chronic health problems for many years.  
In addition to these chronic illnesses he was obese, with a 
weight around 220 pounds, and his diabetes was not in good 
control.  Both of these factors would have impacted the 
Veteran's atherosclerosis and his heart function.  The 
Veteran had also been diagnosed with progressive neurological 
disease, multiple sclerosis, and/or Parkinson's disease that 
affected his activity level, including ambulation.  In 
addition he had hypertriglyceridemia, hiatal hernia, sleep 
apnea, arterial peripheral vascular disease and varicose 
veins.  He smoked his entire adult life of 50 years, up to 3 
packs a day, which likely contributed to documented pulmonary 
fibrosis.  He had been hospitalized with sepsis in February 
2001 from an infection of the thoracic spine region, which 
caused residual general weakness and disability.  In the 
nurse practitioner's opinion, it was less likely than not 
that the service connected residuals of frostbite of the 
right foot and residuals of frostbite of the left foot caused 
or contributed substantially or materially to cause the 
Veteran's death.  The combination of the Veteran's chronic 
illnesses had been indicated as the cause of his death and 
the cold injury did not contribute to these illnesses.  

In an April 2009 statement the appellant indicated that it 
would be fundamentally unfair to deny her claim without 
acknowledging the Veteran's combat service in Korea and 
granting the appellant the benefit of the doubt.  She also 
felt that the medical opinion rendered by the VA examiner was 
inadequate and based on limited records.  She felt that her 
husband's numerous health problems overshadowed the 
grievousness of being rated 60 percent disabled for residuals 
of frostbite, which must have had a material impact on the 
death of the Veteran.  

In his September 2009 brief the appellant's representative 
indicated that medical records from April 1958 identified a 
faint apical and pulmonic systolic soft murmur.  Systolic 
blood pressure at the time was 140, which was a high reading 
for a 25 year old.  Also, the Veteran's February 12, 1957 
episode showed an extreme manifestation proximate to active 
duty that appeared to have been much more than a situational 
reaction.  Given what was known about the Veteran's cold 
injuries, early indications of vascular problems and a 
distinct possibility of a psychiatric condition that in 
retrospect, could have been linked to service, his service 
connected cold injury should have been considered as a 
significant factor in contributing to his death.  The 
representative also noted that Section E of Manual M-21 MR, 
Part III, Chapter 4, Cardiovascular Systems Overview, 
recognizes cardiovascular disease as a long term sequelae of 
cold exposure.  It references injury due to exposure to 
extremely cold temperatures as causes of structural and 
functional disturbances of small blood vessels, cells, 
nerves, skin and bone.  The physical effects of exposure to 
extreme cold could be acute or chronic, with immediate or 
latent manifestations.     



III.  Service Connection for Cause of Death Law and 
Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).
  
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

IV.  Service Connection for Cause of Death Analysis

As noted above, the Veteran's death certificate shows that 
the immediate cause of his death was cardiopulmonary arrest 
due to sudden massive myocardial infarction; that 
atherosclerotic cardiovascular disease with congestive heart 
failure and prior myocardial infarction was the underlying 
cause of death; and that other significant conditions 
contributing to death included diabetes, hypertension, renal 
insufficiency and vascular dementia.  No additional 
underlying causes of death were noted, nor were any 
contributory causes of death.   Service treatment records do 
not show any diagnosis of, or treatment for, heart disease, 
hypertension, atherosclerosis, diabetes, renal problems or 
dementia related problems.   There is also no evidence of 
record indicating that any of these problems became manifest 
within a year from service and no competent evidence that 
links the Veteran's fatal heart disease or any of the primary 
or contributory causes of death to service.  In fact, the 
earliest evidence of record of manifestation of any of the 
conditions listed on the Veteran's death certificate as 
causing or contributing to cause the Veteran's death, was the 
1985 finding of pre-sensile dementia, some 30 years after 
service.  Chronic heart related problems are then not 
evidenced until around 1999, some 44 years after service when 
the Veteran was found to have congestive heart failure.   
Such a lengthy interval of time between service and initial 
postservice manifestation of a "disability" for which 
service connection is sought is, of itself, a factor against 
a finding that the disability was incurred or aggravated in 
service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).    

The appellant has contended that the Veteran's vascular 
condition, which contributed to his death, was significantly 
caused by his service-connected cold injury residuals.  She 
has also contended that the Veteran's cold injury residuals 
gradually became worse over the years, resulting in the need 
to use a scooter since 1985, and that this immobility 
directly led to the health problems, which caused his death.  
The record contains no competent evidence that the Veteran's 
cold injury residuals caused or contributed to the Veteran's 
death.  To the contrary, the March 2009 VA nurse practitioner 
after reviewing the record, opined that it was less likely 
than not that the residuals of the cold injury caused or 
contributed substantially or materially to cause the 
Veteran's death.  The nurse practitioner commented that the 
Veteran's combination of chronic illnesses had been indicated 
as the cause of his death and found that the cold injury did 
not contribute to these illnesses.  This opinion is the only 
medical opinion of record addressing a potential relationship 
between the Veteran's cold injury residuals and his death.  
Although the appellant contends that the Veteran's cold 
injury residuals contributed to cause his death, as a 
layperson, her allegations are not competent evidence of a 
medical diagnosis or nexus.  "Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).
  
The appellant's representative has argued that given what was 
known about the Veteran's cold injuries, early indications of 
vascular problems and a distinct possibility of a psychiatric 
condition that in retrospect could have been linked to 
service, his service-connected cold injury should have been 
considered as a significant factor in contributing to his 
death.  Like the appellant, however, the representative is 
not competent to provide an opinion regarding medical nexus.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, it is not clear that the Veteran actually had 
any "early indications" of vascular disease.  The 
representative did cite a finding of a faint apical and 
pulmonic systolic soft murmur and a systolic blood pressure 
reading of 140, both from 1958.  The evidence of record does 
not show that any actual cardiovascular problem was 
associated with either of these isolated findings, however.  

The representative also cites Section E of M-21 MR, Part III, 
Chapter 4, Cardiovascular Systems Overview, for the 
proposition that cardiovascular disease may result from cold 
injury.  This provision does indicate that exposure to 
extremely cold temperatures can cause structural and 
functional disturbances of small blood vessels, cells, 
nerves, skin and bone.  However, the provision does not 
specifically indicate that the conditions found to cause or 
contribute to cause the Veteran's death (i.e., myocardial 
infarction, atherosclerotic cardiovascular disease, 
congestive heart failure, diabetes,  hypertension, renal 
insufficiency and vascular dementia) are known to result from 
cold injury.  Additionally, although the provision does 
indicate that "vascular insufficiency" can be a chronic 
effect of exposure to cold, there is no competent evidence of 
record that the Veteran's specific cold injury residuals, to 
include any vascular problems, resulted in any of the 
illnesses that caused or contributed to cause his death.  
Instead, the VA nurse practitioner specifically opined that 
the cold injury residuals did not contribute to these 
illnesses. 

The appellant contends that the benefit of the doubt should 
be afforded to her due to the Veteran's combat service in 
Korea.  Although the Board recognizes the invaluable 
sacrifice the Veteran provided in service to his country, it 
is bound by applicable law and regulation and cannot apply 
the benefit of the doubt doctrine unless the evidence is in 
relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  In the instant case, as the competent, 
probative evidence weighs against the claim, the doctrine may 
not be applied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

In summary, the Veteran died in July 2004 at the age of 71 
due to sudden massive myocardial infarction; atherosclerotic 
cardiovascular disease with congestive heart failure and 
prior myocardial infarction was the underlying cause of death 
and other significant conditions contributing to death 
included diabetes,  hypertension, renal insufficiency and 
vascular dementia.  There is no medical evidence that any of 
the illnesses that caused, or contributed to cause, the 
Veteran's death were present during service or for many years 
thereafter, and there is no competent evidence that links any 
of these illnesses to service.  In addition, there is no 
competent evidence linking the Veteran's service-connected 
cold injury residuals to his death.  Specific evidence, in 
the form of the March 2009 VA Nurse Practitioner's opinion, 
weighs 


against the presence of such a relationship.  Thus, the 
weight of the evidence shows that a service-connected 
disability did not cause or contribute substantially or 
materially to cause the Veteran's death.  Accordingly, the 
preponderance of the evidence is against the claim, and it 
must be denied.   


ORDER

Service connection for the cause of the Veteran's death is 
denied.    


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


